DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: On page 19, line 14, reference is made to Figure 2, but the drawings now show Figures 2A and 2B.
Appropriate correction is required.

Claim Objections
Claims 12 and 13 are objected to because of the following informalities:  In claim 12, line 10, ‘detected’ should be ‘monitored’ and in line 11, ‘the state’ should be ‘a state’. In claim 15, the typo in line 1 of “12” should be changed to “14”. In claim 16, line 2, ‘the motion’ should be ‘a motion’.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-5, 12-14, 16, 17, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 3, there is no support for the monitoring to be carried out over one “or more” than one cardiac cycle (see “or more” language, while published [0056] only refers to one cardiac cycle). In claim 4, there is no support that the motions are caused by cardiac ‘and’ respiratory motion (see “and/or” language). In claim 5, there is no support for cardiac ‘and’ respiratory motion (see claim 4 reference to respiratory while claim 5 limits to cardiac). In claims 12-14, 16, and 17, there is no support for ‘data analysis device’ or any other processor device that performs the corresponding function (it is noted that terms interpreted under 112f must be accompanied with the structure and corresponding computer-implemented algorithm for performing the function). In claim 19, there is no support for a ‘computer program’ to perform all the method steps of claim 1 and there is no support for the ‘apparatus’ (it is noted that there is no description of any program/software/algorithm in the specification).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14, 16, 17, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 12-14, 16, and 17, ‘data analysis device’ would invoke a 112f interpretation. However, the term is unclear as there is no support in the specification as to what the corresponding structure is.
In claim 19, ‘apparatus’ would invoke 112f but there is no support in the specification as to any corresponding structure.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The system (computer product) claim being dependent on a method claim is improper (MPEP 6.08(n)(iii)).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bellezza et al (US Pub 2011/0137182 –cited by applicant).
Re claims 1, 2, 12, 13, 19, 20: Bellezza discloses a method and apparatus for non-invasively determining a state of at least one marker indicating possibly increased intracranial pressure of a patient and for determining pulsatile dynamics of the optic nerve sheath [0028, 0033; see the method to assess a subject’s ICP], the method used to diagnose at least hemorrhage, head injury, or stroke edema [0003] comprising:
locating the patient’s optic nerve sheath [0030; see locating the optic nerve sheath] and choosing one or more locations around the ONS or in the region surrounding the ONS [0029, 0030; see the measurements of the ONS and see where the diameter information dynamics is at least in the intraorbital or intracanalicular regions];
using a transducer device or data from a transducer device, monitoring pulsatile dynamics/motion of the optic nerve sheath by monitoring dynamic properties/displacements of the optic nerve sheath, and/or of nearby regions, based on motion of the optic nerve sheath over a period of time or frequency, where a cardiac pulse is detected by monitoring displacements on the sides of the sheath [0031, 0040; wherein the sheath diameter is determined using an ultrasound probe and the diameter changes dynamically with cyclical motion, which is from a cardiac pulse];
using the measured dynamic properties/displacements to determine a measure of stiffness of the optic nerve sheath by using a difference between displacements on each side of the sheath [0063; see the score value that is a measure of stiffness that is a combination of sheath diameter and blood velocity information, wherein the velocity information indicates a degree of deformability/stiffness as velocity is changed based on how elastic the sheath is; 0024; wherein the diameter measurement alone is not reliable and the velocity measurements are used to estimate ICP based on elasticity; 0045; wherein the velocity information is based on the displacement (i.e. distance difference) over a time measurement]; and
using the quantified pulsatile dynamics/displacements, including the measure of stiffness, to determine the state of the at least one marker, wherein increased stiffness is associated with increased ICP [0063; wherein the score is correlated to the subject’s ICP].
Further, the locating of the sheath and quantifying pulsatile dynamics is performed by an imaging system [0029, 0031; wherein the imager locates the sheath and quantifies the dynamics by imaging] and the determining of the measure of stiffness and obtaining of a marker is performed by a data analysis device [0085; see the computer for data analysis]. The method is additionally performed by a computer/processor program product or non-transitory computer readable medium with instructions to determine the marker indicating possibly ICP by an apparatus including an imaging system [0032, see the imaging system, 0095, 0097; see the software algorithms to acquire and process the data].
Re claims 3-5: The monitoring of dynamic properties is carried out during motion of the optic nerve sheath over a period of time variations including one or more cardiac cycles, where the motions are caused by cardiac motion to obtain the dynamic properties and to determine the state of the marker [0040; wherein the blood velocity varies in relation to the status of the cardiac cycle].
Re claims 6, 7, 14, 15: The displacements are detected as they vary with time at two locations around the optic nerve sheath or in the region surrounding the optic nerve sheath, wherein determining the measure of stiffness of the optic nerve sheath includes obtaining a parameter of deformability (that = ΙdA – dBΙ / dA + dB) based on the displacements [0031, 0055, 0063; wherein the blood velocity information is based on a distance and time calculation, such that the displacements (i.e. the change in distance) vary over time, and wherein the pulsatility and resistivity indexes are parameters of deformability; and see 0045; showing the index formula for velocity measurements which includes the displacements]. Further, the displacements are detected as they vary with time at two locations around the optic nerve sheath or in the region surrounding the optic nerve sheath, wherein determining the measure of stiffness of the optic nerve sheath includes obtaining a parameter of deformability based on the displacements [0045, 0055; see the index that uses velocity which is based on displacements over time to determine stiffness].
Re claims 10, 17:  The optic nerve sheath diameter is determined as an augment [0036; see the ONSD values].
Re claims 11, 18: The transducer device comprises an ultrasound transducer, an x-ray emitter, a magnetic resonance imager, a computed tomography scanner, optical coherence tomography scanner or any combination thereof [0032; see the different transducer types such as an ultrasound transducer].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bellezza et al (US Pub 2011/0137182 –cited by applicant), as applied to claims 50 and 62, in view of Mourad et al (US Pub 2005/0015009 –cited by applicant).
Re claims 8, 9, 16: Bellezza discloses all features except for performing a Fourier analysis of the motion pattern of the ONS in a direction perpendicular to a longitudinal axis of the ONS and for inducing a displacement or an associated biological response in order to prompt motion of the ONS. However, Mourad teaches of a system and method for determining ICP including use a Fourier analysis on the ONS in a perpendicular direction [0208; see the Fourier calculation to distinguish states of vasoreactivity] and an ‘active’ mode to induce a response or displacement which prompts motion in the optic nerve [0041; see the mode to induce a response at a target tissue site]. It would have been obvious to the skilled artisan to modify Bellezza, as taught by Mourad, in order to improve the determination of ICP with Fourier analysis for accuracy and to induce a biological response to be able to perform a measurement as desired.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 6-11, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,863,910. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘910 features a method for non-invasively calculating a marker indicating possible increase intracranial pressure including using a transducer to monitor displacement of an optic nerve sheath, determining displacements, and using the displacements to determine a measure of stiffness as a marker indicating possibly ICP. A parameter of deformability is calculated, a Fourier analysis of a motion parameter is performed, a displacement or associated biological response is induced, and the nerve sheath diameter is obtained. While the instant claims differ in one respect in that the motion is monitored using the transducer or data recorded with a transducer, it would have been obvious to conclude that the instant claims are an obvious variant.

Conclusion
This is a CON of applicant's earlier Application No. 15/578,048.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793